Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 12, 2016

The Court of Appeals hereby passes the following order:

A16D0295. COURTNEY THOMAS et al. v. BAHIA BLEU CONDOMINIUM.

      Courtney Thomas, et al., defendants in the case below, have filed an
application for discretionary review of the trial court’s order granting summary
judgment to the plaintiff on their counterclaim. No discretionary application is
required, however, as the grant of summary judgment may be appealed directly. See
OCGA § 9-11-56 (h). In addition, any other non-final rulings entered in the case may
be challenged as part of such a direct appeal. See OCGA § 5-6-34 (d); Southeast
Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199) (1980).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the lower court’s order is subject to direct appeal.
Accordingly, this application is hereby GRANTED. The applicants shall have 10
days from the date of this order to file a notice of appeal with the trial court, if they
have not already done so.

                                         Court of Appeals of the State of Georgia
                                                                              04/12/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.